Citation Nr: 1216495	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  12-03 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for status-post circumcision, with residuals of groin injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1948 to August 1951.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, that continued a noncompensable rating.

A September 2010 rating decision denied entitlement to service connection for erectile dysfunction associated with the residuals of groin injury.  The Board has thoroughly reviewed the Veteran's February 2012 statement submitted with his substantive appeal, and has determined the statement does not indicate an intent to appeal the September 2010 rating decision.  See 38 C.F.R. § 20.201 (2011).  Thus, it will not be a part of the Board's action in the remand below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The April 2009 and August 2010 VA examination reports reflect the claims file was not available to the examiners.  Although unavailability of the claims file does not automatically render an examination inadequate for rating purposes, the Board finds it may have worked to the Veteran's detriment in this particular case.  

The Veteran has reported a history of intermittent swelling of his frenulum, and groin pain, to include shooting pain down his right anterior thigh.  The April 2008 examination report, the basis on which a May 2008 rating decision granted service connection, reflects diagnoses of intermittent lymphatic obstruction and right ilioinguinal neuritis (residual of trauma in service).

The May 2008 rating decision reflects the RO assigned Diagnostic Code (DC) 7521.  The evidence of record, including the Veteran's reported history and the diagnoses at the April 2008 examination suggests that consideration should also be given to a DC under 38 C.F.R. § 4.124a.  See, i.e., 38 C.F.R. §§ 4.20 and 4.27.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Make arrangements with the appropriate VA medical facility for the veteran to be afforded a VA neurology examination to determine the residuals of his service-connected status-post circumcision, with residuals of groin injury.  Any indicated diagnostic tests, studies, and consultations should be accomplished.  All current pathology should be identified, and all pertinent symptomatology, findings, and diagnoses should be described, in detail.  The claims file must be made available to and reviewed by the examiner prior to the requested study, and the examination report should reflect that such a review was made.  

The manifestation of any nerve damage should be described in detail, specifying the nerve(s) involved and the degree of any sensory and/or motor dysfunction.  The examiner should reconcile any conclusions with the clinical evidence, including the findings from the April 2008 VA examination report.  A complete rationale for all opinions should be provided.  

2.  After completion of all of the above, the AOJ shall re-adjudicate the claim on appeal, to include under all applicable Diagnostic Codes indicated by the evidence of record.  If the benefit sought cannot be granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  No action is required of the Veteran until he is notified by the AOJ.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



